Case 1:18-cv-10225-MLW Document 503-1 Filed 03/25/20 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

DECLARATION

 

JOSE L. VELESACA and ABRAHAM CARLO
UZATEGUI NAVARRO, on their own behalf and on
behalf of others similarly situated,

Petitioners-Plaintiffs,
Vv

THOMAS R. DECKER, in his official capacity as New
York Field Office Director for U.S. Immigration and
Customs Enforcement, MATTHEW ALBENCE, in his
official capacity as the Acting Director for U.S. Immigration
and Customs Enforcement; UNITED STATES
IMMIGRATION AND CUSTOMS ENFORCEMENT;
CHAD WOLF, in his official capacity as Secretary of the
U.S. Department of Homeland Security; UNITED STATES
DEPARTMENT OF HOMELAND SECURITY; CARL
E. DUBOIS, in his official capacity as the Sheriff of
Orange County

Respondents-Defendants.

Case No. 1:20-cv-1803

DECLARATION OF CAPTAIN JENNIFER MOON

L, Captain Jennifer Moon, MPH, MSN, FNP-BC, make the following statements under oath and

subject to the penalty of perjury:

1. Iam employed by U.S. Department of Homeland Security, Immigration and Customs
Enforcement (ICE), and currently serve as the Deputy Assistant Director for Healthcare
Compliance with ICE Health Service Corps (IHSC). I have held this position since

November 1, 2018.

2. In my current position, I provide oversight of the Medical Case Management Unit to
which the Field Medical Coordinators (FMCs) report. The FMCs serve as medical
consultants to the ICE field offices and oversee clinical services at Inter-Governmental
Service Agreement (IGSA) facilities that house ICE detainees, including the Bergen
County Jail, Essex County Correctional Center (Essex County Jail), Hudson County
Corrections and Rehabilitation Center (Hudson County Jail), and Orange County

Correctional Facility (Orange County Jail).
10.

11.

Case 1:18-cv-10225-MLW Document 503-1 Filed 03/25/20 Page 2 of 4

THSC’s FMCs ensure that the provision of medical care by contractors to the ICE
detainees within the IGSA facilities meets detention standards, as required by the IGSA
contract. The FMCs do not provide hands-on care or direct the care within the IGSAs but
monitor the medical care and services provided by the contract facilities. Medical staff at
the contract facilities are directly responsible for medical care at the facility.

IHSC comprises a multidisciplinary workforce that consists of U.S. Public Health Service
Commissioned Corps (USPHS) officers, federal civil servants, and contract health
professionals.

Since the onset of reports of Coronavirus Disease 2019 (COVID-19), ICE
epidemiologists have been tracking the outbreak, regularly updating infection prevention
and control protocols, and issuing guidance to field staff on screening and management of
potential exposure among detainees.

In testing for COVID-19, IHSC is also following guidance issued by the Centers for
Disease Control (CDC) to safeguard those in its custody and care.

Each detainee is screened for disabilities upon admission. Identified disabilities are
further evaluated and reasonable accommodations are provided as medically appropriate.

_ Atthe Bergen County Jail, Essex County Jail, Hudson County Jail and Orange County

Jail, during intake medical screenings, detainees are assessed for fever and respiratory
illness, are asked to confirm if they have had close contact with a person with laboratory-
confirmed COVID-19 in the past 14 days, and whether they have traveled from or
through area(s) with sustained community transmission in the past two weeks.

The detainee’s responses and the results of these assessments will dictate whether to
monitor or isolate the detainee. Those detainees who present symptoms compatible with
COVID-19 will be placed in isolation, where they will be tested. If testing is positive,
they will remain isolated and treated. In case of any clinical deterioration, they will be
referred to a local hospital.

In cases of known exposure to a person with confirmed COVID-19, asymptomatic
detainees are placed in cohorts with restricted movement for the duration of the most
recent incubation period (14 days after most recent exposure to an ill detainee) and are
monitored daily for fever and symptoms of respiratory illness. Cohorting is an infection-
prevention strategy which involves housing detainees together who were exposed to a
person with an infectious organism but are asymptomatic. This practice lasts for the
duration of the incubation period of 14 days, because individuals with these and other
communicable diseases can be contagious before they develop symptoms and can serve
as undetected source patients. Those that show onset of fever and/or respiratory illness
are referred to a medical provider for evaluation. Cohorting is discontinued when the 14-
day incubation period completes with no new cases. Per ICE policy, detainees diagnosed
with any communicable disease who require isolation are place in an appropriate setting
in accordance with CDC or state and local health department guidelines.

The Bergen, Essex, Hudson and Orange County Jails each has the following medical
capabilities:
Case 1:18-cv-10225-MLW Document 503-1 Filed 03/25/20 Page 3 of 4

© The Bergen County Jail, which manages both males and females, provides daily
access to sick calls in a clinical setting and has an onsite medical infirmary and
mental health services with the ability to admit patients at the local hospital for
mental health care.

© The Essex County Jail, which manages males only, provides daily access to sick
calls in a clinical setting, has an onsite medical infirmary and provides onsite
dental, podiatry, optometry, and hemodialysis services.

© The Hudson County Jail (Hudson), which manages both males and females,
provides daily access to sick calls in a clinical setting, and has an onsite medical
infirmary. Hudson manages stable chronic care patients but does not have
hospital services for acute mental health patients. Hudson provides onsite dental,
gynecological and optometry services.

o Orange County Jail, which manages both males and females, provides daily
access to sick calls in a clinical setting, has a medical infirmary on site and
provides mental health services by a separate county entity.

12. As of 5:00 p.m. on March 24, 2020, IHSC has the following information:

a. There are two ICE detainee suspected cases of COVID-19 in the Bergen
County Jail who are on medical observation per CDC guidelines. There are
zero suspected cases at Essex County Jail and Hudson County Jail. There is
one suspected case among the inmate population at the Orange County Jail.
However, inmates and ICE detainees are housed separately and no ICE
detainees are affected.

b. There is one ICE detainee from Bergen County Jail at the hospital who tested
positive for COVID 19 and is in isolation and receiving treatment per CDC
guidelines. There are zero confirmed cases of COVID-19 in the Essex County
Jail and Orange County Jails. There are two confirmed cases of COVID-19 at
Hudson County Jail among the inmate population which are housed in units
separately from ICE detainees. No Hudson County ICE detainees are affected.
The two confirmed cases are isolated and receiving medical treatment
consistent with CDC guidelines.

13. The Bergen County Jail, Hudson County Jail, Essex County Jail, and Orange County
Jail all have populations within their approved capacities and are not overcrowded.

14. The four facilities have increased sanitation frequency and provide sanitation
supplies as follows:

© Bergen County Jail — provides disinfectant spray, hand sanitizer, and soap in
every housing unit at the jail. The administration is encouraging both staff and the
jail general population to use these tools often and liberally.
Case 1:18-cv-10225-MLW Document 503-1 Filed 03/25/20 Page 4 of 4

oO Essex County Jail — provides disinfectants to staff and cleaning crews and CDC
recommended cleaning and disinfection above and beyond normal activity have
been implemented.

© Hudson County Jail — provides hand sanitizer to detainees and staff and cleans
and disinfects each housing unit between shifts and entire cell blocks on a
rotational schedule.

oO Orange County Jail — provides every Housing Unit in the jail with disinfectant
spray, soap, hot water and gloves. Jail staff and the jail general population are
directed to use these cleaning tools often and liberally.

15. The Bergen County, Essex County, Hudson County, and Orange County Jails have
limited professional visits to noncontact visits and suspended in person social
visitation and facility tours.

16. The Bergen County, Essex County, Hudson County, and Orange County Jails are
screening all staff and vendors when they enter the facilities including body
temperatures.

17. The Bergen County, Essex County, Hudson County, and Orange County Jails are
screening all detainee intakes when they enter the facilities including travel histories,
medical histories and checking body temperatures and have procedures to continue
monitoring the populations’ health.

18. The Bergen County, Essex County, Hudson County, and Orange County Jails
provide education on COVID-19 to staff and detainees to include the importance of
hand washing and hand hygiene, covering coughs with the elbow instead of with
hands, and requesting to seek medical care if they feel ill. The facilities provide
detainees daily access to sick call.

19. The Bergen County, Essex County, Hudson County, and Orange County Jails have
identified housing units for the quarantine of patients who are suspected of or test
positive for COVID-19 infection to be addressed as set forth in paragraphs 8, 9 and
10, supra.

I declare, under penalty of perjury under 28 U.S.C. § 1746, that the foregoing is true and
correct to the best of my knowledge and ba n information obtained from other individuals
employed by ICE.

DATED: March 24, 2020 VA 0 ao
in) Jenifer Moon, MPH, MSN, FNP-BC
th Service Corps
Enforcement and Removal Operations
U.S. Immigration and Customs Enforcement
